Exhibit 10.14 SECURITY AGREEMENT THIS SECURITY AGREEMENT (the “Agreement”),is entered into and made effective as of September 24, 2009 by and between ADVENTURE ENERGY, INC., a Florida corporation with its principal place of business located at 336th Street South, Suite 600, St Petersburg, FL 33701 (the “Company”), and the BUYER(S) listed on Schedule I attached to the Securities Purchase Agreement dated the date hereof(the “Secured Party”). WHEREAS, the Company shall issue and sell to the Secured Party, as provided in the Debenture Securities Purchase Agreement of even date herewith between the Company and the Secured Party (the “Securities Purchase Agreement”), and the Secured Party shall purchase up to Fifty Thousand Dollars ($50,000) of secured convertible debentures(the “Convertible Debentures”), which shall be convertible into shares of the Company’s common stock, par value $0.001 (the “Common Stock”) (as converted, the “Conversion Shares”) in the respective amounts set forth opposite each Buyer(s) name on ScheduleI attached to the Securities Purchase Agreement; WHEREAS, the Secured Party is willing to provide such financing on the condition that such financing is secured hereunder and under the UCC-1 filed in connection with the Debenture Securities Purchase Agreement; WHEREAS, to induce the Secured Party to enter into the transaction contemplated by the Securities Purchase Agreement, the Convertible Debentures, the Investor Registration Rights Agreement of even date herewith between the Company and the Secured Party (the “Investor Registration Rights Agreement”), the Pledge and Escrow Agreement of even date herewith among the Company, the Secured Party and the Pledgors (the “Pledge Agreement”), and the Irrevocable Transfer Agent Instructions among the Company, the Secured Party and Transfer Agent (the “Transfer Agent Instructions”) (collectively referred to as the “Transaction Documents”), the Company hereby grants to the Secured Party a security interest in and to the pledged property identified on Exhibit A hereto (collectively referred to as the “Pledged Property”) until the satisfaction of the Obligations, as defined herein below. NOW, THEREFORE, in consideration of the promises and the mutual covenants herein contained, and for other good and valuable consideration, the adequacy and receipt of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE 1. DEFINITIONS AND INTERPRETATIONS Section 1.1.Recitals. The above recitals are true and correct and are incorporated herein, in their entirety, by this reference. Section 1.2.Interpretations. Nothing herein expressed or implied is intended or shall be construed to confer upon any person other than the Secured Party any right, remedy or claim under or by reason hereof. Section 1.3.Obligations Secured. The obligations secured hereby are any and all obligations of the Company now existing or hereinafter incurred to the Secured Party, whether oral or written and whether arising before, on or after the date hereof including, without limitation, those obligations of the Company to the Secured Party under this Agreement, the Transaction Documents, the Prior Convertible Debentures, and any other amounts now or hereafter owed to the Secured Party by the Company thereunder or hereunder (collectively, the “Obligations”). 1 ARTICLE 2. PLEDGED COLLATERAL, ADMINISTRATION OF COLLATERAL AND TERMINATION OF SECURITY INTEREST Section 2.1.Pledged Property. (a)Company hereby pledges to the Secured Party, and creates in the Secured Party for its benefit, a security interest for such time until the Obligations are paid in full, in and to all of the property of the Company as set forth in Exhibit“A” attached hereto (collectively, the “Pledged Property”): The
